Citation Nr: 1812660	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sinus disorder, to include allergic rhinitis and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to October 1995; and from December 2005 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee issued in October 2007.  

In February 2016, the Board remanded the claim to develop it further by VA examination to determine the nature and etiology of the Veteran's sinus complaints.  In December 2016, VA provided an inadequate examination.

In June 2017, the Board again remanded the claim to develop it further.  In August 2017, VA provided an adequate VA examination to fulfill the remand.  Steagall v. West, 11 Vet. App. 268, 270-71 (1998).

In January 2018, the Veteran's accredited representative filed an Appellant's Post-Remand Brief.  In May 2017 and January 2016, the representative filed similar briefs.  In January 2010, the Veteran indicated she did not want a BVA hearing.    


FINDING OF FACT

The evidence of record does not reflect that the Veteran's sinus disorder manifested during active service or to a compensable degree within one year of separation from active service, and the otherwise probative evidence of record does not demonstrate a nexus between her sinus disorder and active service.


CONCLUSION OF LAW

A chronic sinus disorder was not incurred or aggravated in service and such incurrence may not be presumed.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.159, 3.303, 3.306, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Legal Criteria 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009);  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. 
§§ 1112, 1113, 1137;  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

In this case, a sinus disability is not a "chronic disease" under 38 C.F.R. § 3.309(a) (2017);  therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).

III. Analysis

The Veteran contends her sinus condition is related to her active service.   As to the first element of service connection, the Veteran's file contains a diagnosis of acute sinusitis in July 2012 to establish a current disability.    

As to the second element of service connection, service treatment records (STRs) indicate that the Veteran complained of a chronic cough and congestion problem in February 2005, noted as infection/rhinitis; and in April 2007, during her second period of active service.  Moreover, the Veteran's 2005 entrance examination report indicated that the Veteran marked "no" for sinus problems.  This was consistent also with an October 2000 STR that shows the Veteran's sinuses checked as normal.  Thus, the second element is met to show an event, incident or injury to lead to complaints of a sinus, nasal or breathing problem, during active service.     

Most of the Veteran's STRs show no sinus problems noted;  but one dental record questionnaire from July 1990 notes an early sinus problem, but discusses nothing more.  The Veteran's 1995 separation examination indicates sinuses as normal.  Another recorded STR in September 1992 notes no sinus problem, suggesting the prior note would have been acute.  The Veteran's treatment records also notate an adult history of smoking tobacco, as a medical note relates.  In November 1993, during a dental visit, the Veteran was advised that "smoked filled air contains visible particles and invisible gases that irritate eyes and nasal passages, that can trigger allergic reactions."  STRs from May 1988 and August 1994 indicate no sinus problems.  However, later a 2004 medical note indicates sinus drainage; and the Veteran's accredited representative relays that, in order to try to establish a chronic condition, "symptoms started in 2004...which pre dates the 2005-2007 active duty period."  By December 2007, a medical note shows the Veteran complaining of severe nasal congestion on and off for months, and using Claritin to clear it at least four times daily, because she could not sleep.  The same note also reports the Veteran still smoking tobacco.    

In August 2017, the Veteran was afforded a VA examination to opine etiology of her noted nasal disability.  The Board finds the examiner's opinion competent due to her education and training;  and credible due to her experience;  and thus affords it great weight in determining etiology of the Veteran's claimed disability.  After listing several pertinent records reviewed, including those the Board's remand identified as "ARS," the examiner opined that the claimed disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness, because the Veteran's symptoms started in 2004 upon returning to Memphis, TN, predating her second active duty period.  Furthermore, while the examiner noted that treatments since 2008 were consistent with chronic allegeric rhinitis, they were inconsistent with the apparently worse condition known as sinusitis, which would include symptoms of runny nose, post nasal drip, sore throat or bloody nasal discharge.  

The August 2017 examiner continued to explain that multiple radiological tests showed no evidence of chronic sinusitis or nasal polyps, which shows no worsening of the pre-existing 2004 noted nasal disability during the Veteran's second service period.  For example, an August 2012 sinus x-ray returned results of normal; and a July 2007 exam showed similarly normal results for the sinus area, as the Veteran's brief of January 2016 also relays.  For these reasons, the examiner indicated the Veteran's continuing symptoms are more likely than not due to the Veteran's continued, regular smoking of tobacco; and further explained her rationale by citing to the National Institutes of Health (NIH) online database, including a 2015 study explaining a higher and measured correlation between self-reported rhinitis symptoms and adult smokers.     

While other medical evidence documents treatment for acute sinus episodes, such as an exam result from July 2007 describing a winter of 2006 acute sinus infection that resolved upon antibiotics, no other evidence asserts a relationship between current symptomatology and active military service. The record includes no etiological opinions to the contrary.  Thus, the record is absent competent evidence of a sinus condition beginning or being aggravated during active duty.  The record is also absent competent evidence of a sinus condition beginning or being aggravated within a year following active duty service and credible evidence of continuity of symptomatology supported by an etiological opinion. 

In this case, the Veteran is competent to report symptoms during and since service. However, the Veteran is not competent to render a medical opinion regarding whether complaints during service are etiologically related to a current sinus condition.  Here, in correspondence dating to February 2010 described as a notice of disagreement,  the Veteran described an injury to her nose in 2004, without stating the month, from being struck by the end of a rifle in Williamsburg, VA, while conducting a drill.  The Veteran mentions a rash and prescribed cream, but the records reviewed from 2004 do not show the incident, and her representative has pointed to none.  The Veteran also describes later arriving in Millington, TN, which the Veteran illustrates as "a geographical area known for respiratory problems," where her symptoms began, for which record evidence does exist as well.    

The Veteran is competent to describe such an incident and her symptoms, including when and where they began;  however, the Board does not find the statement of the 2004 injury credible because the Veteran's STRs show no record of seeking treatment for a rifle injury or reporting the described rifle injury, even though they do show her nasal symptoms beginning in the time and place as she has described them.  In this regard, the Board has placed greater probative weight on the opinion reached by the 2017 VA examiner, who after considering the Veteran's complaints of record of symptoms during service and current complaints, opined that the Veteran does not have a current chronic sinus condition that is etiologically related to her military service.  

While the Board respects the Veteran's contentions about the continuity of her symptomatology, and finds her competent in that regard, Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge), the Board is not permitted to rely on her statements to provide evidence of a medical relationship between the current symptoms and service.  A lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That rule of law does not extend to situations where the question, as here, is one that includes complex medical issues of respiratory medicine, and requires medical training to address.  Id.  While the Veteran can testify as to her symptoms and diagnostic history, the relationship between a chronic sinus condition and a history of infections, often described in the record as "acute," or singular, unrecorded injury, amid consistent smoking of tobacco, is not the type of connection that a layperson has the training and expertise to make.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined it does not apply to this claim because the preponderance of the evidence is against it.

ORDER

Entitlement to service connection for a chronic sinus disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


